Exhibit 10.1

 



Release and Settlement Agreement

 

This Release and Settlement Agreement (“Agreement”) is entered into between the
following parties (“the Parties”): Axion Power International, Inc. (“Axion”) and
Robert Averill (“Averill”).

 

Recitals

 

On or about May 8, 2013, Averill loaned Axion the principal amount of $735,000
pursuant to a Subordinated Convertible Note, which was amended by the parties
pursuant to the form of Amended Promissory Note, effective June 13, 2014
(collectively, the “Note”).

 

The Parties want to resolve their differences and reach an end, compromise, and
settlement for all disputes existing and potentially existing between them from
the Note.

 

Agreement

 

In consideration of the mutual execution of this Agreement and the releases and
promises made in the Agreement by the Parties, the Parties agree as follows:

 

1.In full satisfaction of the amounts due to Averill by Axion under the Note,
Axion shall immediately pay Averill the principal amount of $735,000 in cash
pursuant to wire or ACH instructions to be provided by Averill to Axion. The
remainder of the balance due is $106,424 shall be converted into shares of
Common Stock of Axion at a conversion price of $1.10 per share (and the Note is
deemed amended to change the conversion price set forth therein to $1.10 per
share), which is 96,749 shares. Axion also agrees to issue to Averill a warrant
to purchase 96,749 shares of Axion common stock at an exercise price of $1.00
per share with a term of five years. The cash payment, shares of stock and
warrant are collectively referred to as the “Payment”. Upon receipt from
Averill’s attorney of a statement therefor, Axion shall pay to such attorney
legal fees in the amount of $30,000 to Mr. Averill. Payment of fees and delivery
of the stock certificate and warrant shall be made pursuant to instructions to
be delivered by Averill to Axion.

 

2.Immediately upon receipt of the Payment by Averill, Averill hereby forever
releases, discharges, acquits and forgives Axion and its officers, directors and
professionals from any and all claims, actions, suits, demands, agreements, and
each of them, if more than one, liabilities, judgments, and proceedings both at
law and in equity arising from the beginning of time to the date of these
presents and as more particularly related to or arriving from the Note.
Specifically, and in no way limiting the foregoing, Averill agrees to
immediately release any and all liens created by that certain Security Agreement
entered into in connection with the Note, and the filing by Axion, as his
attorney in fact, of one or more Termination Statements on Form UCC-3 and any
other documentation, as necessary to release such liens. All other claims or
potential claims, not arising with respect to the Note, are specifically
preserved.

 



Page 1 of 4

 

 

3.Axion and Averill hereby confirm that the shares issued in paragraph 1 above
are deemed a conversion of the Note and thus “tack back” to the original date of
issuance of the Note for purposes of Rule 144.

 

4.The Parties agree to act in good faith and to cooperate fully with each other
in carrying out the intent of this Agreement, and for that purpose agree to
execute all additional documents as may prove reasonably necessary to accomplish
that intent.

 

 

5.The failure of any Party at any time to require performance of any provision
of this Agreement shall not limit that Party’s right to enforce the provision,
nor shall any waiver of any breach of any provision constitute a waiver of that
provision itself.

 

6.This Agreement shall inure to the benefit of and shall be binding upon each of
the Parties here and their respective agents, representatives, executors,
administrators, trustees, personal representatives, partners, directors,
officers, shareholders, agents, attorneys, insurers, employees, representatives,
predecessors, successors, heirs and assigns.

 

7.The Parties agree that the laws of the State Pennsylvania shall be utilized in
construing this Agreement and in enforcing the rights and remedies of the
Parties.

 

8.The provisions here are not intended for the benefit of any third party, but
solely for the parties to this Agreement.

 

9.The undersigned Parties each further expressly warrant and represent to one
another as follows:

 

a.They have read this Agreement and have consulted with their respective
attorneys concerning its contents and legal consequences and have requested any
change in language necessary or desirable to effectuate their intent and
expectations so that the rule of construction of contracts construing
ambiguities against the drafting party shall be inapplicable;

 

b.They have investigated the facts to the extent that they have deemed necessary
in their sole discretion and have assumed any risk of mistake of fact and any
facts proven to be other than or different from the facts now known to any of
the Parties and therefore intend this Agreement to be binding without regard to
any mistake of fact or law relating to the subject matter of this Agreement;

 



Page 2 of 4

 

 

c.The Agreement is being executed solely in reliance on their own respective
judgment, belief and knowledge of the matters set forth here and on the advice
of their respective attorneys following an independent investigation of all
relevant matters to the extent they deem necessary and reasonable;

 

d.They have taken all actions and obtained all authorizations, consents and
approvals as are conditions precedent to their authority to execute this
Agreement and thus warrant that they are fully authorized to bind the Party for
which they execute this Agreement; and,

 

e.There has been and will be no assignment or other transfer of any claim
released here, or any part thereof, and each Party agrees to defend, indemnify
and hold harmless the other party from any claims, obligations, or other
liabilities, including specifically attorney’s fees and costs incurred, which
result from the assertion by any third party of a right to any claim which is
released by this Agreement.

 

10.The foregoing warranties and representations shall survive the execution and
delivery of this Agreement.

 

11.The Parties hereby incorporate the Recitals set forth above as an integral
part of this Agreement and acknowledge the truth and accuracy of those Recitals.

 

12.This Agreement is the entire, final, and complete agreement of the Parties
relating to the subject of this Agreement, and supersedes and replaces all prior
or existing written and oral agreements between the Parties or their
representatives relating thereto. No amendment or modification of this Agreement
shall be effective unless in a writing executed by all Parties whose interests
are affected by the modification.

 

13.If any provision of this Agreement is held to be invalid or unenforceable,
all remaining provisions will continue in full force and effect.

 



Page 3 of 4

 

 

The Parties, by their signatures below, have executed this Agreement and agree
to be bound by it.

 



 

 

  AXION POWER INTERNATIONAL, INC. DATED:  December ___, 2014
By:    

David DiGiacinto

CEO

 

 

DATED:  December ___, 2014
By:     Robert Averill

  

Page 4 of 4

